Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 1 of 18 PageID: 148



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     EMILY VAN DUYNE,
                                          1:19-cv-21091-NLH-KMW
                    Plaintiff,
                                          OPINION
           v.

     STOCKTON UNIVERSITY,

                    Defendant.


 APPEARANCES:

 PATRICIA A. BARASCH
 SCHALL & BARASCH, LLC
 MOORESTOWN OFFICE CENTER
 110 MARTER AVENUE
 SUITE 302
 MOORESTOWN, NJ 08057-3124

       On behalf of Plaintiff

 JACLYN MICHELLE FREY
 OFFICE OF THE ATTORNEY GENERAL
 25 MARKET STREET
 PO BOX 112
 TRENTON, NJ 08625-0112

       On behalf of Defendants

 HILLMAN, District Judge

       This matter concerns claims by a Stockton University

 (“Stockton”) professor that her First Amendment rights have been

 violated for speaking out about sexual assaults on the Stockton

 campus.   Before the Court is Defendant’s motion to dismiss, and

 Plaintiff’s motion for leave to file an amended complaint.           For

 the reasons expressed below, Defendant’s motion will be denied
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 2 of 18 PageID: 149



 and Plaintiff’s motion will be granted.

                                 BACKGROUND

       Plaintiff, Emily Van Duyne, is a tenured professor at

 Stockton in Galloway, New Jersey.        Plaintiff is an Assistant

 Professor of Writing and First-Year Studies, with

 responsibilities to coordinate the First-Year Writing Program

 and serve as an affiliated faculty member in the Women’s, Gender

 and Sexuality Studies (“WGSS”) minor.        Plaintiff’s original

 complaint asserts one count against Stockton for its violation

 of her First Amendment right to free speech, which claim is

 brought pursuant to 42 U.S.C. § 1983.        Plaintiff claims that she

 has suffered numerous retaliatory actions by Stockton for

 speaking out on issues relating to sexual assault on Stockton’s

 campus.   Plaintiff seeks prospective injunctive relief against

 Stockton in various ways, see Compl., Docket No. 1 at 9-10, as

 well as attorney’s fees and costs.

       Pending before the Court is Stockton’s motion to dismiss

 Plaintiff’s complaint.      Stockton’s primary basis for the

 dismissal of Plaintiff’s complaint is that because Stockton is

 an arm of the State of New Jersey, Stockton is not a “person”

 amenable to suit under § 1983, and Plaintiff’s complaint is

 barred by the Eleventh Amendment’s sovereign immunity provided

 to the states.    Stockton further argues that Plaintiff has

 insufficiently pleaded her First Amendment claims.

                                      2
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 3 of 18 PageID: 150



       Conceding Stockton’s position as to its status as an arm of

 the state and immunity to suit, 1 Plaintiff filed a motion for

 leave to file an amended complaint.        Plaintiff’s proposed

 amended complaint substitutes Stockton as the defendant with

 three Stockton employees: Dr. Harvey Kesselman, President of

 Stockton, Dr. Susan Davenport, Stockton’s Executive Vice

 President/Chief of Staff, and Dr. Lori A. Vermeulen, Stockton’s

 then Provost and Vice President for Academic Affairs.

 Plaintiff’s proposed amended complaint asserts her First

 Amendment violation count against these parties in their

 official capacities for which she seeks prospective injunctive

 relief.     Stockton has opposed Plaintiff’s motion to amend,

 arguing that it would be futile to permit Plaintiff to file her

 amended complaint because her claims remain insufficiently

 pleaded.

                                 DISCUSSION

       A.      Subject matter jurisdiction

       Plaintiff has brought her claims pursuant to 42 U.S.C. §

 1983.      This Court has jurisdiction over Plaintiff’s claims under

 28 U.S.C. § 1331.




 1 As discussed below, whether Stockton is considered an arm of
 the state has not been definitely determined by any court, and
 this Court may resolve the parties’ current motions without
 resolving that issue.
                                      3
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 4 of 18 PageID: 151



       B.    Standard for Motion to Dismiss & Motion to Amend

       It is well settled that a pleading is sufficient if it

 contains “a short and plain statement of the claim showing that

 the pleader is entitled to relief.”         Fed. R. Civ. P. 8(a)(2).

 Following the Twombly/Iqbal standard, the Third Circuit has

 instructed a two-part analysis in reviewing a complaint under

 Rule 12(b)(6).    First, the factual and legal elements of a claim

 should be separated; a district court must accept all of the

 complaint's well-pleaded facts as true, but may disregard any

 legal conclusions.     Fowler v. UPMC Shadyside, 578 F.3d 203, 210

 (3d Cir. 2009) (citing Iqbal, 129 S. Ct. at 1950).          Second, a

 district court must then determine whether the facts alleged in

 the complaint are sufficient to show that the plaintiff has a

 “‘plausible claim for relief.’”          Id. (quoting Iqbal, 129 S. Ct.

 at 1950).    A complaint must do more than allege the plaintiff's

 entitlement to relief.      Id.; see also Phillips v. Cnty. of

 Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

       Amendments to pleadings are governed by Federal Civil

 Procedure Rule 15, which provides that the Court “should freely

 give leave when justice so requires.”         Fed. R. Civ. P. 15(a)(2).

 The Third Circuit has shown a strong liberality in allowing

 amendments under Rule 15 in order to ensure that claims will be

 decided on the merits rather than on technicalities.          Dole v.

 Arco Chemical Co., 921 F.2d 484, 487 (3d Cir. 1990); Bechtel v.

                                      4
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 5 of 18 PageID: 152



 Robinson, 886 F.2d 644, 652 (3d Cir. 1989).         An amendment must

 be permitted in the absence of undue delay, bad faith, dilatory

 motive, unfair prejudice, or futility of amendment.          Grayson v.

 Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing

 Foman v. Davis, 371 U.S. 178, 182 (1962)).         In civil rights

 cases, “district courts must offer amendment--irrespective of

 whether it is requested--when dismissing a case for failure to

 state a claim unless doing so would be inequitable or futile.”

 Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482

 F.3d 247, 251 (3d Cir. 2007).

       Assessing a proposed amended complaint for futility is the

 same as applying the Rule 12(b)(6) standard.         Brookman v.

 Township of Hillside, 2018 WL 4350278, at *2 (D.N.J. 2018)

 (citing In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d

 Cir. 2002) (“An amendment would be futile when ‘the complaint,

 as amended, would fail to state a claim upon which relief could

 be granted.’”)).

       C.   Analysis

       To resolve Stockton’s motion to dismiss and Plaintiff’s

 motion to amend, the Court must determine whether it would be

 futile for Plaintiff’s proposed amended complaint to proceed

 when considering two issues:       (1) whether the substitution of

 Stockton with three Stockton employees presents a viable First

 Amendment claim under § 1983, and if so, (2) whether the

                                      5
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 6 of 18 PageID: 153



 substance of Plaintiff’s First Amendment claim is sufficiently

 pleaded.

       (1)   Plaintiff’s proposed amendment to substitute
             defendants

       “The Supreme Court has made clear that [under the Eleventh]

 Amendment, ‘an unconsenting State is immune from suits brought

 in federal courts by her own citizens as well as by citizens of

 another State.’”     Christ the King Manor, Inc. v. Secretary U.S.

 Dept. of Health and Human Services, 730 F.3d 291, 318 (3d Cir.

 2013) (quoting Edelman v. Jordan, 415 U.S. 651, 663 (1974)

 (citing Hans v. Louisiana, 134 U.S. 1, 10, (1890)).          Unless

 Congress has “specifically abrogated” the states’ sovereign

 immunity or a state has unequivocally consented to suit in

 federal court, a court lacks jurisdiction to grant relief in

 such cases.    Id. (citation omitted).

       Governmental entities that are considered “arms of the

 State” are also immune to suit in federal court, and “an entity

 may be deemed an ‘arm of the state’ under the balancing test of

 three co-equal factors” articulated in Fitchik v. New Jersey

 Transit Rail Operations, Inc., 873 F.2d 655, 659 (3d Cir. 1989):

 “(1) whether the state treasury is legally responsible for an

 adverse judgment against the entity (the ‘funding factor’), (2)

 whether the entity is treated as an arm of the State under state

 case law and statutes (the ‘status factor’), and (3) whether,


                                      6
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 7 of 18 PageID: 154



 based largely on the structure of its internal governance, the

 entity retains significant autonomy from state control (the

 ‘autonomy factor’).” 2    Jones v. Pi Kappa Alpha International

 Fraternity, Inc., 765 F. App’x 802, 806 (3d Cir. 2019) (some

 quotations omitted).

       Although suits “against a non-consenting state are barred

 by the Eleventh Amendment, a party can sue a state official

 under Ex parte Young for acting in violation of a federal law or

 the Constitution.”     Constitution Party of Pennsylvania v.

 Cortes, 824 F.3d 386, 396 (3d Cir. 2016) (citing Ex parte Young,

 209 U.S. 123 (1908)).     “Based on its landmark holding in Ex

 Parte Young, the Supreme Court has permitted suits against state

 officials that seek prospective relief to end an ongoing

 violation of federal law.”      Christ the King Manor, 730 F.3d at

 318 (citing Pa. Fed'n of Sportsmen's Clubs, Inc. v. Hess, 297

 F.3d 310, 323 (3d Cir. 2002)).       “The theory behind Young is that

 a state officer lacks the authority to enforce an

 unconstitutional state enactment, and thus the officer is

 stripped of his official or representative character and becomes




 2 “Although the Fitchik factors were initially intended to
 determine Eleventh Amendment immunity, our Court has extended
 their use to § 1983.” McCauley v. University of the Virgin
 Islands, 618 F.3d 232, 240 (3d Cir. 2010) (citing Callahan v.
 City of Philadelphia, 207 F.3d 668, 670 (3d Cir. 2000)).



                                      7
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 8 of 18 PageID: 155



 subject to the consequences of his individual conduct.

 Plaintiffs can therefore bring suit against state officers, but

 their remedies are limited to those that are designed to end a

 continuing violation of federal law.”        Id. (quoting Green v.

 Mansour, 474 U.S. 64, 68 (1985)) (other citations omitted).            A

 plaintiff may not be awarded damages or other forms of

 retroactive relief.     Id. (citing Pennhurst State Sch. & Hosp. v.

 Halderman, 465 U.S. 89, 103 (1984)).

       For claims brought against state actors under § 1983, a

 plaintiff must assert her claims against a “person.”          See 42

 U.S.C. § 1983 (“Every person who, under color of any statute,

 ordinance, regulation, custom, or usage, of any State or

 Territory or the District of Columbia, subjects, or causes to be

 subjected, any citizen of the United States or other person

 within the jurisdiction thereof to the deprivation of any

 rights, privileges, or immunities secured by the Constitution

 and laws, shall be liable to the party injured in an action at

 law, suit in equity, or other proper proceeding for redress . .

 . “).   “Neither a state nor its officials acting in their

 official capacities are ‘persons’ under § 1983.”          Will v. Mich.

 Dep't of State Police, 491 U.S. 58, 71 (1989).         A state

 official, however, who is sued in his or her official capacity

 for prospective injunctive relief is a person under § 1983

 because “official-capacity actions for prospective relief are

                                      8
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 9 of 18 PageID: 156



 not treated as actions against the State.”         Id. at 71 n.10

 (quoting Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985); Ex

 parte Young, 209 U.S. at 159–60)).        Thus, a claim brought

 against an employee of an entity that is an arm of the state in

 his official capacity pursuant to § 1983 for violations of

 federal law seeking solely prospective injunctive relief is

 actionable.

        Both Plaintiff and Stockton agree that Stockton is an arm

 of the state.    Based on that status, the three newly named

 Stockton employees in Plaintiff’s proposed amended complaint are

 state actors, and Plaintiff may only seek prospective injunctive

 relief against them in their official capacities. 3         These are the

 precise claims that Plaintiff asserts in her proposed amended

 complaint.    Plaintiff alleges that (1) Stockton is an arm of the

 state, about which Stockton agrees, (2) the three individual

 defendants are state actors by virtue of their employment at




 3  The issue of whether Stockton is considered an arm of the
 state and therefore not a “person” under § 1983 has not been
 expressly determined. The Third Circuit has applied the Fitchik
 factors to Montclair State University and Ramapo College of New
 Jersey, finding those two New Jersey post-secondary educational
 institutions to be arms of the state. See Jones, 765 F. App’x
 at 806; Maliandi v. Montclair State Univ., 845 F.3d 77, 83 (3d
 Cir. 2016). Based on these two cases, Stockton argues that this
 Court should similarly find that Stockton is an arm of the
 state. As discussed herein, because the parties agree that
 Stockton is an arm of the state, the Court does not need to
 consider the issue at this time.


                                      9
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 10 of 18 PageID: 157



 Stockton, (3) these individual employees in their official

 capacities have violated and continue to violate federal law,

 specifically the First Amendment, and (4) she is entitled to

 prospective injunctive relief.       Thus, the removal of Stockton as

 a defendant and the inclusion of three individual Stockton

 employees as defendants would not be futile in the context of

 determining whether Plaintiff should be permitted to amend her

 complaint.

       Stockton has failed to present any viable argument as to

 the futility of Plaintiff’s amended complaint. 4         Without the

 finding of futility, and in the absence of undue delay, bad

 faith, dilatory motive, unfair prejudice, the Court must permit

 Plaintiff to file her amended civil rights complaint.

             (2)   Substance of Plaintiff’s First Amendment claims

       The Court has already concluded that amendment must be

 afforded to Plaintiff, but the Court must still determine

 whether her First Amendment violation claims in her proposed

 amended complaint meet the proper pleading standards, or whether




 4 In addition to its arm-of-the-state argument, Stockton argues
 that Plaintiff’s amended complaint is futile because the
 individual defendants are entitled to qualified immunity. That
 argument is without merit. See Kentucky v. Graham, 473 U.S.
 159, 166–67 (1985) (explaining that when it comes to defenses to
 liability, an official in a personal-capacity action may be able
 to assert personal immunity defenses, such as qualified
 immunity, but in an official-capacity action, these defenses are
 unavailable).
                                      10
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 11 of 18 PageID: 158



 Plaintiff shall be afforded an additional opportunity to plead

 them. 5

       “‘[A] State may not discharge an employee on a basis that

 infringes that employee’s constitutionally protected interest in

 freedom of speech.’”      Munroe v. Central Bucks School Dist., 805

 F.3d 454, 465 (3d Cir. 2015) (quoting Rankin v. McPherson, 483

 U.S. 378, 383 (1987)).      “Free and unhindered debate on matters

 of public importance constitutes a core value of the First

 Amendment,” and “public employees do not surrender all of their

 First Amendment rights merely because of their employment

 status.”    Id. (citing Pickering v. Board of Ed. of Township High

 School Dist. 205, Will Cty., 391 U.S. 563, 573 (1968); Garcetti

 v. Ceballos, 547 U.S. 410, 417 (2006)).




 5 The standard for proving a First Amendment violation claim
 depends on whether a plaintiff is a public employee or a private
 citizen. Falco v. Zimmer, 767 F. App’x 288, 298–99 (3d Cir.
 2019). Both Plaintiff and Stockton cite to Thomas v.
 Independence Tp., 463 F.3d 285, 296 (3d Cir. 2006) for the
 standard applicable to Plaintiff’s claim, but that standard is
 for a private citizen suit. See Thomas, 463 F.3d at 296
 (explaining where a private citizen sues a public entity and
 public employees for First Amendment violations, “in order to
 plead a retaliation claim under the First Amendment, a plaintiff
 must allege: (1) constitutionally protected conduct, (2)
 retaliatory action sufficient to deter a person of ordinary
 firmness from exercising his constitutional rights, and (3) a
 causal link between the constitutionally protected conduct and
 the retaliatory action.”). As noted by the Third Circuit,
 however, “in their application, both iterations of the elements
 boil down to similar core considerations.” Falco, 767 F. App’x
 at 299.


                                      11
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 12 of 18 PageID: 159



        The State, however, “‘has interests as an employer in

 regulating the speech of its employees that differ significantly

 from those it possesses in connection with regulation of the

 speech of the citizenry in general.’”         Id. (quoting Pickering,

 391 U.S. at 568.     Government employers, like their private

 counterparts, still “need a significant degree of control over

 their employees’ words and actions; without it, there would be

 little chance for the efficient provision of public services.”

 Id. (citation omitted).      A public employer accordingly may

 impose speech restrictions that are necessary for efficient and

 effective operations.      Id. (citation omitted).      “Thus, ‘[s]o

 long as employees are speaking as citizens about matters of

 public concern, they must face only those speech restrictions

 that are necessary for their employers to operate efficiently

 and effectively.”     Id. (quoting Garcetti, 547 U.S. at 419)

 (other citations omitted).

       “To establish a First Amendment retaliation claim, a public

 employee must show that (1) his [activity] is protected by the

 First Amendment and (2) the [activity] was a substantial or

 motivating factor in the alleged retaliatory action, which, if

 both are proved, shifts the burden to the employer to prove that

 (3) the same action would have been taken even if the [activity]

 had not occurred.”      Falco v. Zimmer, 767 F. App’x 288, 299 (3d

 Cir. 2019) (quoting Munroe, 805 F.3d at 466)) (other citation

                                      12
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 13 of 18 PageID: 160



 omitted).    “The first factor is a question of law; the second

 factor is a question of fact.”       Id. (quoting Gorum v. Sessoms,

 561 F.3d 179, 184 (3d Cir. 2009)) (other citation omitted).

       For the first factor, the First Amendment protects “a

 public employee’s right to speak as a citizen addressing matters

 of public concern.”      Pickering, 391 U.S. at 568.      Plaintiff’s

 amended complaint alleges:

            20. In the Spring of 2018, Plaintiff’s students
       decided to do an activism project that focused on sexual
       assault in fraternity life, with a focus on the
       unaffiliated fraternities at Stockton.

            21. Thereafter, during the summer of 2018, Plaintiff,
       herself a rape survivor and advocate, was troubled by the
       news that eight separate lawsuits had been filed against
       Stockton alleging, among other things, that Stockton was
       negligent in protecting students from sexual assaults that
       had occurred at an unaffiliated fraternity on Stockton’s
       campus.

            22. On August 7, 2018, Defendant Kesselman published a
       response to the assaults in an op-ed in The Press of
       Atlantic City. Plaintiff found Defendant Kesselman’s
       response lacking from the perspective of best practices for
       advocating for sexual assault survivors and from the
       perspective of someone who herself was a rape survivor.

            23. In light of her concerns about Defendant
       Kesselman’s op-ed article, Plaintiff wrote a very personal
       reply, posting it on August 7, 2018 on her Facebook page,
       where it was shared multiple times by other people in the
       Stockton community.

            24. In Plaintiff’s Facebook post responding to
       Defendant Kesselman’s op-ed article, Plaintiff discussed
       her own experiences as a rape survivor; her concern that
       Defendant Kesselman’s article failed to appreciate the many
       reasons why women may not report rape; the experiences
       relayed to her by her students in regard to resisting
       sexual assault; the effects of sexual trauma on women; and

                                      13
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 14 of 18 PageID: 161



       the importance of holding responsible the perpetrators of
       sexual crimes.

            25. After Plaintiff posted her August 7, 2018 Facebook
       response to Defendant Kesselman’s op-ed article, she was
       contacted by reporter Joseph Hernandez from WHYY, who,
       following his interview of Plaintiff and another female
       professor at Stockton, published an article on September 4,
       2018 (“Did Stockton U do enough to protect students from
       members of rogue fraternity”), with the story also running
       that same day on WHYY’s show Newsworks. The article cited
       to a survey that Plaintiff’s students had conducted.

            26. Also, in August 2018, to bring further attention
       to issues of on-campus sexual assault, Plaintiff shared on
       her Facebook page a newspaper article about the eight
       lawsuits that had been filed against Stockton. The
       newspaper article, which Plaintiff did not edit, highlight,
       or change in any way, mentioned one of the alleged
       assailants, Jesse Matsinger, by name.

            27. In her Facebook post sharing the newspaper
       article, Plaintiff made no reference to Matsinger—someone
       she had never taught nor met and about whom she had no
       knowledge other than what was reported by the newspaper in
       its article.

            28. Then, in early September 2018, Plaintiff assisted
       in distributing to faculty and students T-shirts that were
       printed with an anti-rape message. . . .

            39. Concerned about the level of surveillance
       Matsinger had displaying in compiling “evidence” against
       her, Plaintiff proceeded to file a police report on May 1,
       2019 about what she reasonably perceived to be his stalking
       of her.

 (Amend. Compl., Docket No. 12-1 at 6-8, 10.)

       Plaintiff alleges that her efforts to raise awareness about

 sexual assault on campus are protected by the Free Speech Clause

 of the First Amendment, as applied to the States by virtue of

 the Fourteenth Amendment, because the content, form, and context


                                      14
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 15 of 18 PageID: 162



 of Plaintiff’s speech and conduct addressed matters of public

 concern, her speech and actions were carried out in public

 forums, including but not limited to Stockton’s campus and

 social media platforms, and her speech and conduct were not made

 pursuant to her official job duties such that they would warrant

 discipline by Defendants.       (Id. at 13.)

       For the second factor, Plaintiff alleges that in order to

 chill Plaintiff from exercising her right to speak out on issues

 relating to sexual assault on campus, Defendants are engaging in

 an ongoing retaliatory campaign of harassment against her that,

 to date, has included the following actions:

       (1) subjecting Plaintiff to a seven-month long, baseless
       Title IX investigation;

       (2) pressuring Plaintiff to step down from her role leading
       Stockton’s “Culture of Respect” initiative, a campus-wide
       anti-sexual violence initiative;

       (3) falsely accusing Plaintiff of violating University
       policies after Plaintiff helped distribute T-shirts printed
       with an anti-rape message to students on campus;

       (4) falsely accusing Plaintiff of responsibility for
       commencing without approval a survey of students regarding
       their experiences with on-campus sexual assault;

       (5) implicitly threatening Plaintiff, at the time she was
       granted tenure, that, unless she quieted her advocacy, her
       future at Stockton might be imperiled;

       (6) issuing a Title IX Final Determination Letter finding
       that Plaintiff violated Section V of the Stockton
       University Policy Prohibiting Sexual Misconduct and
       Discrimination in the Academic/Educational Environment (I-
       120), which was then recorded in Plaintiff’s personnel
       file;

                                      15
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 16 of 18 PageID: 163




       (7) issuing an Official Reprimand under Stockton University
       Policy VI-13.2 (Employee Disciplinary Guidelines),
       Procedure 1200, and related Policy I-120 (the Stockton
       University Student Policy Prohibiting Sexual Misconduct and
       Discrimination in the Academic/Educational Environment),
       which was also recorded in Plaintiff’s personnel file;

       (8) disciplining Plaintiff by requiring her to take, or
       retake, three different trainings on Sexual
       Harassment/Discrimination Prevention, Conflict Management,
       and Retaliation Prevention (requiring her to take trainings
       in “Sexual harassment/Discrimination” and “Conflict
       Management” even though the Title IX investigation found
       she had not engaged in sexual harassment or
       discrimination); and

       (9) disciplining Plaintiff by mandating that she be
       assigned a coach for additional reinforcement and practical
       application of the identified trainings.

 (Id. at 2-3.)

       Plaintiff’s allegations regarding the first factor of her

 First Amendment violation claims, when accepted as true,

 plausibly suggest that she engaged in First Amendment-protected

 activities about an issue of public concern - namely, on-campus

 sexual assault affecting the entire University community at

 large.    Similarly, Plaintiff’s allegations regarding the second

 factor, when accepted as true, show that it is plausible

 Stockton administrators have attempted and continue to attempt

 to chill her speech concerning sexual assault on campus through

 various forms of retaliatory actions.

       Stockton argues that Plaintiff’s speech is not protected by

 the First Amendment.      Stockton, however, does not cite to any


                                      16
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 17 of 18 PageID: 164



 authority to support its argument to show that Plaintiff’s

 claims fail as a matter of law on the first prong.           For the

 second prong, Stockton argues that its actions were not First

 Amendment retaliation and instead it “was simply performing a

 required investigation rather than actively seeking to punish

 Plaintiff as a result of her communications.”          (Docket No. 8-1

 at 29.)    At the pleading stage, however, the Court accepts as

 true Plaintiff’s allegations in her proposed amended complaint

 that the individual Stockton employees took measures that were

 motivated by her protected speech, and the determination of

 whether those actions relative to her protected speech were

 actually legitimate employment decisions is an issue of fact

 that cannot be resolved at this pleading stage in the

 case.   Moreover, accepting that Plaintiff has properly pleaded

 the first and second prong of her First Amendment violation

 claims, the burden shifts to the defendants to show that they

 would have taken the same actions even if Plaintiff had not

 spoken out about sexual assault on campus as she did.           That

 third prong also cannot be decided in this procedural posture.

       Plaintiff’s proposed amended complaint is sufficiently

 pleaded under Twombly/Iqbal and Rule 8, and it shall be deemed

 the operative complaint in this action.

                                 CONCLUSION

       For the reasons expressed above, Plaintiff’s motion for

                                      17
Case 1:19-cv-21091-NLH-KMW Document 19 Filed 10/20/20 Page 18 of 18 PageID: 165



 leave to file an amended complaint will be granted.           Stockton’s

 motion to dismiss Plaintiff’s original complaint based on its

 immunity-from-suit argument will be denied as moot.           Stockton’s

 motion to dismiss Plaintiff’s First Amendment claims as

 insufficiently pleaded will be denied.         Plaintiff’s proposed

 amended complaint, Docket No. 12-1, shall be operative complaint

 in this case.

       An appropriate Order will be entered.



 Date: October 20, 2020                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      18
